Order, so far as appealed from, unanimously modified by adding thereto a direction that Herman Chopak and Abraham Antman be examined before an official referee as to whether they were approached or influenced between the date of the unanimous oral determination, to wit, November 27, 1940, and the date of the final written award, to wit, December 9, 1940, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.